Citation Nr: 0940707	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  99-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the left L3 transverse process.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection and assigned a noncompensable 
(i.e., 0 percent) rating for residuals of a fracture of the 
left L3 transverse process.  The Veteran wants a higher 
initial rating for this disability.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

This case has been before the Board on two prior occasions.  
The Board remanded this case in September 2004 for additional 
development, including obtaining additional medical evidence 
and providing the Veteran a VA examination.  Although that 
development was accomplished, the Board remanded this case 
again in November 2007 to obtain a supplemental medical 
opinion to determine whether the symptoms attributable to the 
service-connected residuals of the fracture of the left L3 
transverse process are distinguishable from those 
attributable to other back pathology not service connected.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., 
service-connected disability, from that which is not; absent 
this distinction, VA adjudicators must resolve all reasonable 
doubt in the Veteran's favor as required by 38 C.F.R. § 4.3 
and effectively presume all symptoms in question 
are attributable to the service-connected disability).

Further concerning this, the Board's November 2007 remand 
pointed out that the report of a July 2006 VA examination 
included a medical opinion that it was less likely than not 
the Veteran's service-connected injury at L3 had caused his 
disc disease.  But that VA examiner had not also addressed 
whether there was a correlation or causal relationship 
between the Veteran's service-connected spinal fracture at L3 
and his nonservice-connected degenerative arthritis of the 
L3 to S1 vertebrae and bilateral sacroiliitis, or whether his 
service-connected fracture at L3 had permanently worsened 
(meaning chronically aggravated) any of these nonservice-
connected low back disorders and, if so, to what discernable 
extent.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) 
(where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not).

Although the Veteran did not appear for his scheduled VA 
examination following the Board's November 2007 remand 
intended to obtain this necessary supplemental medical 
opinion, which usually in turn requires consideration of 
his claim based on the evidence already on file, as indicated 
in 38 C.F.R. § 3.655, it is unclear from the record whether 
he received proper notice concerning the date, time, and 
location of that examination.  The claims file does not 
contain a copy of the letter that supposedly provided this 
critical information.

The Board's November 2007 remand also requested that the 
Appeals Management Center (AMC) adjudicate the claim for 
service connection for a low back disorder other than the 
service-connected injury at L3 - namely, degenerative disc 
disease at L4-5 and L5-S1, degenerative joint disease at L3 
to S1, and bilateral sacroiliitis, under 38 C.F.R. § 3.310(a) 
and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(indicating service connection is permissible on this 
secondary basis for disability that his proximately due to, 
the result of, or chronically aggravated by a service-
connected condition).  However, that adjudication was never 
done.  The AMC issued a supplemental statement of the case 
(SSOC) in July 2008 wherein it readjudicated the claim for a 
higher (i.e., compensable) rating for the residuals of the 
fracture of the left L3 transverse process.  Unfortunately, 
however, the issue of whether the Veteran also was entitled 
to secondary service connection for this other low back 
pathology mentioned was not addressed, either expressly or 
even implicitly.

So the AMC has not complied with the Board's November 2007 
remand directives, and the Veteran is entitled to this as a 
matter of law; moreover, the Board, itself, errs in failing 
to ensure this compliance.  See Stegall v. West, 11 Vet. App. 
268 (1998).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (requiring only "substantial," not "exact" 
compliance with the Board's remand directives).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Re-schedule the Veteran for another 
VA examination by an appropriate 
physician to determine:  (1) the current 
severity of the service-connected 
residuals of the fracture of the left L3 
transverse process; and (2) the nature 
and etiology of any additional low back 
pathology, especially the degenerative 
disc disease at L4-5 and L5-S1, 
degenerative joint disease at L3 to S1, 
and bilateral sacroiliitis - including 
the relationship, if any, between these 
additional low back disorders and the 
service-connected residuals of the spinal 
fracture.  In this regard, the examiner 
must specifically comment on whether the 
service-connected residuals of the 
fracture of the left L3 transverse 
process either caused or permanently 
worsened (i.e., chronically aggravated) 
any of these additional low back 
conditions.  (Note:  The medical opinion 
contained in the report of the July 2006 
VA examination only discounted a 
relationship between the service-
connected injury and the Veteran's 
nonservice-connected disc disease, 
but did not also address the potential 
relationship with his nonservice-
connected degenerative arthritis (i.e., 
joint disease) of the L3 to S1 vertebrae 
and bilateral sacroiliitis.  So further 
comment is needed concerning this other 
possibility.)

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be made 
available to the designated examiner for 
review of the Veteran's pertinent medical 
and other history.

Any opinion provided should include an 
explanation (discussion of the medical 
rationale).

2.  Then, in light of this additional 
evidence, readjudicate the Veteran's 
claim for an initial compensable rating 
for the service-connected residuals of 
the fracture of the left L3 transverse 
process, as well as his inextricably 
intertwined claim for service connection 
for his other low back disorders - 
namely, degenerative disc disease at L4-
L5 and L5- S1 with radiculopathy, 
degenerative joint disease of L3 to S1, 
and bilateral sacroiliitis secondary to 
the already service-connected residuals 
of the fracture of the left L3 transverse 
process.  This readjudication 
must consider 38 C.F.R. § 3.310(a) and 
(b) and Allen v. Brown, 7 Vet. App. 
439(1995) and both the former and revised 
standards for rating low back 
disabilities.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


